UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7204



JASON L. BLACK,

                                            Petitioner - Appellant,

          versus


WARDEN, Buckingham Correctional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-505-AM)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason L. Black, Appellant Pro Se. Daniel John Munroe, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jason Black appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s

opinion and find no reversible error. Although we agree with Black

that the district court erroneously found that he had failed to

exhaust his claim that he was denied a fair trial based on the

trial court’s denials of his motions for a mistrial, see Castille

v. Peoples, 489 U.S. 346, 350 (1989), we find that the state

court’s adjudication of this claim did not result in a decision

that involved an unreasonable application of federal law.    See 28

U.S.C.A. § 2254 (West 1994 & Supp. 1998).     Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Black v. Warden, No. CA-98-505-

AM (E.D. Va. June 16, 1998).*        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED



     *
       Although the district court’s order is marked as “filed” on
June 15, 1998, the district court’s records show that it was
entered on the docket sheet on June 16, 1998. Under Rule 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2